UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File 0-32605 NEFFS BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2400383 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5oute 873, P.O. Box 10, Neffs, PA l8065-0010 (Address of principal executive offices) (610) 767-3875 (Issuer's telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “small reporting company” in Rule 12-b-2 of the Exchange Act.(Check one): Large Accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes¨Nox As of August 13, 2010, there were 181,070 shares of common stock, par value of $1.00, outstanding. NEFFS BANCORP, INC. INDEX PART 1. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Financial Condition (Unaudited) June 30, 2010 and December 31, 2009 3 Consolidated Statements of Income (Unaudited) Three months ended June 30, 2010 and June 30, 2009 Six months ended June 30, 2010 and June 30, 2009 4 Consolidated Statements of Stockholders’ Equity (Unaudited) Six months ended June 30, 2010 and June 30, 2009 5 Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, 2010 and June 30, 2009 6 Notes to the Interim Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4T. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 2 Index PART 1. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements NEFFS BANCORP, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) June 30, December 31, Dollars in thousands, except share data ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Securities available for sale Securities held to maturity, fair value $105,966 in 2010;$97,538 in 2009 Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Restricted investments in bank stock Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits Non-interest bearing $ $ Interest bearing Total deposits Other liabilities Total liabilities Stockholders' Equity: Common stock, $1 par value, authorized 2,500,000 shares; issued 200,000 shares; Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost 2010 18,905 shares; 2009 16,392 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements. 3 Index NEFFS BANCORP, INC AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Dollars in thousands, except per share data Three Months Ended June 30, Six Months Ended June 30, Interest income: Interest and fees on loans $ Interest and dividends on investments: Taxable Exempt from federal income taxes Interest on federal funds sold and other 1 2 1 4 Total interest income Interest Expense Deposits Total interest expense Net interest income Provision for loan losses 90 1 1 Net interest income after Provision for loan losses Other income: Impairment accretion (loss) on securities 8 - ) - Portion of impairment loss (accretion) recognized in other comprehensive income (before tax) (8
